

Exhibit 10.1


ASSET PURCHASE AGREEMENT


THIS AGREEMENT (“Agreement”) is made this ___  day of February 2010, by and
between Kaleidoscope Venture Capital, Inc., a Nevada corporation
(“Kaleidoscope”), and Kaleidoscope Acquisition Co., a Nevada corporation, and
wholly owned subsidiary of Kaleidoscope (“KAC”), on the one hand, and Separation
Oil Services, Inc., a Kansas corporation (the “SOS”), on the other hand.


WHEREAS, Kaleidoscope and KAC desire to acquire one hundred percent (100%) of
the assets of SOS in connection with a transaction whereby SOS shall sell and
assign (i) to KAC, all of SOS’s interest in all assets including but not limited
to furniture, fixtures and equipment,  modules, agreements and contracts related
to its proprietary technology and (ii) to Kaleidoscope, all of the intellectual
property, proprietary processes, equipment designs and drawings, chemical
compounds and blends, proprietary technology, patents, product licenses, service
licenses, trademarks, applications for trademark or patent, trade secrets and
knowhow, whatsoever, marketing distribution agreements and processes,
commercialization rights, and; proprietary software in connection with such
products, services and business currently known as “Cycloninc Dehydrating
Comminuter” (the “CDC/Domtar 5 Ton Unit”) and other product lines and
alternative processes currently under research and development of SOS or
otherwise owned or possessed by SOS (the “SOS IP” as herein defined), (All
assets described in section (i) and (ii) of this paragraph are collectively
referred to herein as the “SOS Assets”);


WHEREAS, SOS agrees to sell and assign 100% of the SOS Assets to Kaleidoscope
and KAC and to assign certain corporate debt obligations, and Kaleidoscope
agrees to assume such debt obligations, currently owing by SOS to the Coast Bank
of Florida (“Coast Bank”), pursuant to that certain Loan Agreement, dated
October 31, 2003, between Global Resource Recovery Organization, Inc.,
predecessor company to SOS, and Coast Bank (the “SOS Debt”), in exchange for
forty-nine percent (49%) of the issued and outstanding common stock of KAC (the
“KAC Shares”) plus an agreement to “earn out” potential, additional common stock
of KAC (the “KAC Earn Out Shares”); and


WHEREAS, upon the Closing (defined herein) of this Agreement, Kaleidoscope shall
hold fifty-one percent (51%) of the issued and outstanding common stock of KAC;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I
(1) 
 
(2) Exchange and Consideration
 


1.1           Issuance of Securities. In exchange for SOS’s transfer to
Kaleidoscope and KAC of the SOS Assets, Kaleidoscope and KAC agree to issue,
exchange and transfer forty-nine percent (49%) of the then issued and
outstanding common stock of KAC (the “KAC Shares”) to SOS.


1.2           Exemption from Registration. The parties hereto intend that the
KAC Shares, to be issued to the securities holders of SOS, as set forth in
Schedule 1.2(A), attached hereto, (the “SOS Shareholders”) shall be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Section 4(2) and/or Regulation D of the
Securities Act and rules and regulations promulgated thereunder, and shall
therefore (i) be “restricted securities”, as that term is defined in the
Securities Act, (ii) bear restrictive legends prohibiting public resale of the
shares and (iii) shall not be eligible for public resale unless either they are
registered or an exemption to such registration requirements becomes
available.  In furtherance thereof, and as additional consideration for the KAC
Shares, each of the SOS Security Holders will execute and deliver to
KAC subscription agreements for the KAC Shares, a copy of which shall be
provided and attached as Schedule1.2(B), which the SOS Shareholders shall
execute and return not less than five (5) days prior to the Closing of this
Agreement.


1.3           Trademarks and Intellectual Property.  The SOS IP shall include,
but not be limited to, the exclusive rights, on a world-wide basis, to all of
the SOS IP and the full transfer and assignment of 100% ownership of the SOS IP
to Kaleidoscope.  Copies of all agreements, contracts and regulatory filings and
registrations, whatsoever, regarding the SOS IP and Trademarks shall be assigned
and delivered to Kaleidoscope upon the Closing of this Agreement, and a formal
assignment of the SOS IP to Kaleidoscope shall be attached hereto as Exhibit 1.3
(the “Intellectual Property Assignment”).  The Intellectual Property Assignment
shall be subject to Kaleidoscope’s agreement that, for as long as this Agreement
and underlying asset purchase transaction remains in effect, Kaleidoscope shall
not develop or commercialize the SOS IP except though and within KAC and the
business of KAC, and/or the SOS principal parties to this Agreement (which
parties may be adjusted in the event that, or at such time as, any SOS
principal(s) should disassociate themselves from KAC or this asset purchase
transaction, for any reason), without the written consent of the board of
directors of KAC and SOS or the then remaining SOS principal parties to this
Agreement.


1.4           Assumption of Debt.  As additional consideration for the SOS
Assets, Kaleidoscope and KAC agree to assume SOS’s obligations in connection
with the SOS Debt (defined above) owed to Coast Bank (a copy of which debt
instrument shall be attached as Exhibit 1.4).


1.5           Financing.  Kaleidoscope, KAC and SOS agree that, upon Closing,
Kaleidoscope shall, on a “best efforts basis,” assist and facilitate a capital
financing of SOS of up to Five hundred thousand and 00/100 U.S. Dollars
($500,000.00) through the issuance of a combination of debt and/or equity,
primarily for the purposes of the completion of, and commencement of operations
at, SOS’s first CDC/Domtar 5 Ton Unit plant (the “Capital Financing”), with an
option to invest additional funding on terms mutually agreeable to the parties
to this Agreement, their successors and assigns.  Prior to Closing,
Kaleidoscope, KAC and SOS shall agree to a minimum Capital Financing Schedule,
as described in Section 4.2, pursuant to which Kaleidoscope shall deliver an
engagement letter from an independent, third-party, setting forth the proposed
terms and conditions of such Capital Financing.  The parties acknowledge and
understand that the proposed Capital Financing stated amount of $500,000.00 is
subject to adjustment, up or down, based upon the result of the parties intended
and expected settlement with Coast Bank.
1.6           Future Common Stock of KAC.  Following the Closing, the current
principals of SOS and the SOS Shareholders shall have the right, based on the
financial performance of KAC following the Closing, to acquire KAC Earn Out
Shares.  Kaleidoscope, KAC and SOS agree to act in good faith to reach an
agreement as to the terms, conditions, and operating assumptions related to the
financial performance required to be satisfied prior to the issuance of the KAC
Earn Out Shares, the potential number of KAC Earn Out Shares to be issued, if
any, the timing of such issuances and the business objectives to be satisfied in
connection with any such issuances.  The parties shall reach an agreement as to
the terms and conditions of the KAC Earn Out Shares based upon the later of (i)
forty-five (45) days following the mutually established funding budget for the
Wisconsin plant CDC/Domtar 5 Ton Unit project or (ii) within ninety (90) days
following the Closing, and to revisit and revaluate such parameters on an annual
basis thereafter, unless or until the KAC Earn Out Shares have been fully earned
and issued or the conditions for which the KAC Earn Out Shares have not been
satisfied.




ARTICLE II
(a) 
 
(b) Representations and Warranties of SOS
 


SOS hereby represents and warrants to Kaleidoscope and KAC that:


2.1           Organization. SOS is a corporation duly organized, validly
existing and in good standing under the laws of Kansas, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.


2.2           No Encumbrances; Clear Title. SOS, the principals and management
of SOS represent and pledges that the at the Closing of this Agreement, the SOS
Assets, including all of the SOS IP, shall be free and clear of any liens or
encumbrances of any kind, excepting those relating to terms and conditions
created for the purposes of facilitating this Agreement of the Capital
Financing, if any.  SOS, the principals and management of SOS represent that SOS
has 100% ownership interest, full right and right transfer, sell and
commercialize the SOS IP.  SOS, the principals and management of SOS represent
that SOS agrees that, prior to or following the Closing, SOS shall not further
encumber the SOS IP without the written consent of Kaleidoscope, which consent
shall not be unreasonably withheld.


2.3           Subsidiaries. SOS currently does not own any subsidiaries.


2.4           Directors and Executive Officers. The names and titles of the
directors and executive officers of SOS shall be attached as Schedule 2.4.


2.5           Financial Statements. SOS represents that it shall have the
ability to provide, and shall produce, within ninety (90) days of Closing,
auditable financial statements for (i) the two years ending prior to the date of
Closing plus (ii) all of the interim quarterly periods for each of the two
fiscal years ending prior to the Closing, (iii) for all quarters subsequent to
its most recent year end statements and (iv) for the interim period subsequent
thereto through the date of the Closing.  KAC acknowledges that at the time of
Closing it is expected that SOS will have been operated as a small business with
limited operating revenue, if any.
 
2.6           Absence of Changes. Since the close of SOS’s most recent financial
statements, there has not been any material change in the financial condition or
operations of SOS, except as contemplated by this Agreement.  As used throughout
this Agreement, “material” means:  Any change or effect (or development that,
insofar as can be reasonably foreseen, is likely to result in any change or
effect) that causes substantial increase or diminution in the business,
properties, assets, condition (financial or otherwise) or results of operations
of a party.  Taken as a whole, material change shall not include changes in
national or international economic conditions or industry conditions generally;
changes or possible changes in statutes and regulations applicable to a party;
or the loss of employees, customers or suppliers by a party as a direct or
indirect consequence of any announcement relating to this transaction.


2.7           Absence of Undisclosed Liabilities. As of the Closing Date, SOS
shall not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the SOS Liability Schedule, attached as Schedule 2.7.


2.8           Tax Returns. SOS, to the extent required, has filed all federal,
state and local tax returns required by law and has paid all taxes, assessments
and penalties due and payable or attachable as to the SOS Assets. The provisions
for taxes, if any, reflected in Schedule 2.8 are adequate for the periods
indicated.  There are no present disputes as to taxes of any nature payable by
SOS.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein,
Kaleidoscope and KAC, its legal counsel and accountants shall have the
opportunity to meet with SOS’s accountants and attorneys to discuss the
financial condition of SOS during reasonable business hours and in a manner that
does not interfere with the normal operation of SOS’s business.  SOS shall make
available to Kaleidoscope and KAC all books and records of SOS.


2.10           Intellectual Property Rights. In addition to the representations
and warranties stated in Section 2.2, above, SOS has not assigned, licensed or
sold any interest or option to the SOS IP to any third party, whatsoever, nor to
any affiliate of SOS.
 
 
2.11           Compliance with Laws. To the best of SOS’s knowledge, SOS has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


2.12           Litigation. Except as provided in Schedule 2.12, attached hereto,
SOS is not, nor has any reason to expect to be, a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of SOS, threatened
against or affecting SOS or its business, assets or financial condition.  SOS is
not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it.  SOS is not engaged in any material litigation to recover
monies due to it.


2.13           Authority. The Board of Directors of SOS has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and SOS has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of SOS and is enforceable in accordance with its terms and
conditions, as evidenced by the Board Resolutions, attached hereto as Exhibit
2.13(A), at Closing.  A majority of SOS Security Holders have agreed to and have
approved the terms of this Agreement and the exchange of securities contemplated
hereby, as evidence by the Securities Holders Consents/Proxies, attached hereto
as Exhibit 2.13(B), at Closing.


2.14           Ability to Carry Out Obligations. The execution and delivery of
this Agreement by SOS and the performance by SOS of its obligations hereunder in
the time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which SOS is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of SOS, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of SOS.


2.15           Full Disclosure. None of the representations and warranties made
by SOS herein or in any exhibit, certificate or memorandum furnished or to be
furnished by SOS, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.16           Assets. SOS’s assets shall be fully listed on an Schedule 2.16
that shall be delivered to Kaleidoscope as soon as practicable but in no event
later than the Closing.  Schedule 2.16 shall, additionally, detail any and all
encumbrances on such listed assets.


2.17           Material Contracts. A list of SOS’s material contracts shall be
listed on Schedule 2.17 that shall be delivered to Kaleidoscope as soon as
practicable but in no event later than the Closing.
 
 
2.18           Indemnification. SOS agrees to indemnify, defend and hold KAC
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against KAC which arise out of, or result from (i) any breach by SOS in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by SOS under this Agreement, (ii) a failure or breach of any representation or
warranty in this Article II or (iii) any untrue statement made by SOS in this
Agreement.


2.19           Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of SOS has been convicted of a felony crime, been the subject of a
Securities and Exchange Commission or FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Securities
and Exchange Commission or FINRA proceeding.


2.20           Restricted Securities.  SOS and the SOS Security Holders
acknowledge that all of the KAC Shares issued by KAC are restricted securities
and none of such securities may be sold or publicly traded except in accordance
with the provisions of the Securities Act.








ARTICLE III
(c) Representations and Warranties of Kaleidoscope and KAC
 


Kaleidoscope and KAC represent and warrant to SOS that:


3.1           Organization. Kaleidoscope is a corporation duly organized,
validly existing and in good standing under the laws of Nevada has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.  KAC shall be duly organized and validly existing and in good
standing in the state of Nevada prior to the Closing.


3.2           Capital. The authorized capital stock of KAC shall consist of five
hundred million (500,000,000) shares of $0.001 par value common stock and one
hundred million (100,000,000) shares of blank check preferred stock.  The
current issued and outstanding common stock and preferred stock of KAC, and
securities convertible into or exchangeable for stock of KAC of any kind, are
detailed on Schedule 3.2, attached hereto.  All of the outstanding common stock
is duly and validly issued, fully paid and non-assessable.  There are no other
outstanding subscriptions, rights, debentures, instruments, convertible
securities or other agreements or commitments obligating KAC to issue any
additional shares of its capital stock of any class.


3.3           Subsidiaries. KAC does not have any subsidiaries or own any
interest in any other enterprise.


3.4           Directors and Officers. The name and title of the directors and
executive officer of KAC are as follows:


(a)
Name
 
Position
 
Tom Mackmann
David Moore
 
Director, President
Director



3.5           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, SOS, its
legal counsel and accountants shall have the opportunity to meet with KAC’s
executive management and attorneys to discuss the financial condition of KAC
during reasonable business hours and in a manner that does not interfere with
the normal operation of KAC’s business.  KAC shall make available to SOS all
books and records of KAC.


3.6           Compliance with Laws. To the best of Kaleidoscope’s has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.  Upon the Closing, KAC shall be fully formed and in existence and
able to make representations and warranties as to itself consistent with the
statements of Kaleidoscope as stated in this Section 3.6.


3.7           Authority. The Board of Directors of Kaleidoscope and KAC have or
shall at Closing have authorized the execution of this Agreement and the
consummation of the transactions contemplated herein, and Kaleidoscope and KAC
has or shall have full power and authority to execute, deliver and perform this
Agreement, and this Agreement is and shall be a legal, valid and binding
obligation of Kaleidoscope and KAC and enforceable in accordance with its terms
and conditions.


3.8           Full Disclosure. None of the representations and warranties made
by Kaleidoscope and KAC herein or in any exhibit, certificate or memorandum
furnished or to be furnished by KAC, or on its behalf, contains or will contain
any untrue statement of material fact or omit any material fact the omission of
which would be misleading.


3.9           Indemnification. Kaleidoscope and KAC agree to indemnify, defend
and hold SOS harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against SOS which arise out of, or result from (i) any
breach by Kaleidoscope or KAC in performing any of its covenants or agreements
under this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by Kaleidoscope or KAC under this
Agreement, (ii) a failure of any representation or warranty in this Article III
or (iii) any untrue statement made by Kaleidoscope or KAC in this Agreement.


3.10           Criminal or Civil Acts. For the period of five (5) years prior to
the execution of this Agreement, no executive officer, director or principal
stockholder of Kaleidoscope or KAC has been convicted of a felony crime, filed
for personal bankruptcy, been the subject of a Commission or FINRA judgment or
decree.

 
ARTICLE IV
(d) 
 
(e) Covenants Prior to the Closing Date


4.1           Investigative Rights.  As soon as practicable following the
execution of this Agreement but in no event later than the Closing, each party
shall provide to the other party, and to such other party’s counsel,
accountants, auditors and other authorized representatives, full access during
normal business hours and upon reasonable advance written notice to all of each
party’s properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2           Capital Financing Schedule.  Prior to Closing, Kaleidoscope, KAC
and SOS shall agree to a minimum Capital Financing Schedule, which shall set
forth the (i) minimum Capital Financing amount, in dollars, required in
connection with developing the SOS IP for commercialization-ready testing (the
“Minimum Capital Financing”), (ii) approximate timeline for delivery of trances
proposed in such Capital Financing and (iii) use of proceeds for each trance in
the Capital Financing,  which Capital Financing Schedule shall be attached to
this Agreement at Closing Date, as Schedule 4.2.  Additionally, the parties
agree and acknowledge that, as to the use of proceeds, the Minimum Capital
Financing shall primarily be allocated toward (a) settling the SOS Debt in
relation to Coast Bank (b) developmental costs for establishing SOS’s operations
to the extent of proving the commercial viability of the Domtar 5 Ton Unit and
to cover (c) critical daily operating costs for the requisite period.




4.3           Conduct of Business. Prior to the Closing, SOS shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of Kaleidoscope, except in the normal course
of business.  SOS shall not amend its Articles of Incorporation or Bylaws
(except as may be described in this Agreement), declare dividends, redeem or
sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.


4.4           Confidential Information.  Each party to this Agreement pledges
that it shall treat all non-public, confidential and trade secret information
received from the other party as confidential, and such party shall not disclose
or use such information in a manner contrary to the purposes of this
Agreement.  Moreover, all such information shall be returned to the other party
in the event this Agreement is terminated.


4.5           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.
 
ARTICLE V
(f) 
 
(g) Conditions Precedent to Kaleidoscope’s and KAC’s Performance
 


5.1           Conditions. Kaleidoscope’s and KAC’s obligations hereunder shall
be subject to the satisfaction by SOS at or before the Closing Date of all the
conditions set forth in this Article V.  Kaleidoscope and KAC may waive any or
all of these conditions in whole or in part without prior notice; provided,
however, that no such waiver of a condition shall constitute a waiver by
Kaleidoscope and KAC of any other condition of or any of Kaleidoscope’s and
KAC’s other rights or remedies, at law or in equity, if SOS shall be in default
of any of its representations, warranties or covenants under this Agreement.


5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by SOS in this Agreement or in any
written statement that shall be delivered to Kaleidoscope and KAC by SOS under
this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.


5.3           Performance. SOS shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against SOS on or before
the Closing Date.


5.5           Officer’s Certificate. SOS shall have delivered to KAC a
certificate dated the Closing Date signed by the Chief Executive Officer of SOS
certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.


5.6           Corporate Action. SOS shall have obtained the approval of the SOS
Security Holders for the transaction contemplated by this Agreement.


5.7           Delivery of Interim Financial Statements. As soon as practicable
following the Closing but in no event later than ninety (90) days following the
Closing, SOS shall deliver to Kaleidoscope updated financial statements and
financial projections.






ARTICLE VI
(h) Conditions Precedent to SOS’s Performance
 


6.1           Conditions. SOS’s obligations hereunder shall be subject to the
satisfaction by Kaleidoscope and KAC at or before the Closing Date of all the
conditions set forth in this Article VI. SOS may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by SOS of any other
condition of or any of SOS’s rights or remedies, at law or in equity, if
Kaleidoscope or KAC shall be in default of any of its representations,
warranties or covenants under this Agreement.


6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Kaleidoscope and KAC in this
Agreement or in any written statement that shall be delivered to SOS by
Kaleidoscope and KAC under this Agreement shall be true and accurate on and as
of the Closing Date as though made at that time.


6.3           Performance. Kaleidoscope and KAC shall have performed, satisfied
and complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against KAC on or before the Closing Date.


6.5           Officer’s Certificate. Kaleidoscope and KAC shall have delivered
to SOS a certificate dated the Closing Date signed by the Chief Executive
Officers of Kaleidoscope and KAC certifying that each of the conditions
specified in this Article has been fulfilled and that all of the representations
set forth in Article III are true and correct as of the Closing Date.


6.6           Payment of Liabilities. KAC shall have no outstanding obligations
or liabilities on the Closing Date, including obligations created subsequent to
the execution of this Agreement, but excepting those relating to filing fees
associated with incorporation, if any.


ARTICLE VII
(i) 
 
(j) Closing
 


7.1           Closing. The closing (“Closing”) of this Agreement shall be held
within 60 days of the date of this Agreement, at the offices of The Otto Law
Group, PLLC, or at any mutually agreeable place.  At the Closing (which shall be
deemed and also referred to herein from time to time as the “Closing Date”), SOS
shall, in addition to and including the promises and items as set forth above,
provide:






(i)  
Assignment of 100% of the SOS Assets;



(ii)  
           Assignment of the SOS IP to Kaleidoscope, the as evidenced by the
Intellectual Property Assignment;



(iii)  
Copies of all of the business and corporate records of  SOS;



(iv)  
      Resolutions of Directors of SOS and the SOS Securities Holders approving
this Agreement and the Intellectual Property Assignment;



(v)  
All Schedules and Exhibits to required to be attached by SOS to this Agreement
to the extent not previously delivered;



 
Kaleidoscope and KAC shall deliver:



(i)  
In exchange for the SOS Securities Holders’ Subscription Agreements, the KAC
Shares; and



(ii)  
All Schedules and Exhibits to required to be attached by Kaleidoscope and/or KAC
to this Agreement to the extent not previously delivered.





               7.2           KAC Directors.  At Closing, board of directors of
KAC shall consist of up to five directors, of which SOS shall designate up to
four (4) directors, and Kaleidoscope shall have the right to designate one (1)
director.  The KAC board of directors shall have right to manage, conduct,
direct and delegate all day-do-day business affairs, operations, research, KAC
personnel and compensation provisions and generally of KAC’s business in its
ordinary course, subject to Kaleidoscope’s annual review.   Additionally, the
parties shall mutually establish a policy and guidelines regarding operating
budgets and expenditures; Kaleidoscope’s board of directors shall approve any
expenditures that exceed the policy guidelines, which approval shall not be
unreasonably withheld.  All corporate actions not considered to be within the
ordinary course of business, as determine by the standards and rules of Form 8-K
on the Exchange Act of 1934, shall require prior approval of the board of
directors of Kaleidoscope, which approval shall not be unreasonably
withheld.  All parties acknowledge and agree that at some future time it may be
mutually agreed that control be transferred to other parties participating
within the KAC venture if such transfer enables KAC a opportunity to better
exploit market opportunities.  For the purposes of this Section 7.2, “day-to-day
business affairs” shall also include, in addition to that set forth above (and
by no means excluding other ordinary activities), design changes that do not, in
effect, result in a change of core business, equipment purchases that relate to
the business and/or its operations at the time of such purchase, and salaries
within the context of a mutually agreed upon, pre-approved budget, which budget
shall reflect, in part, KAC’s overall revenue contribution.


ARTICLE VIII
(k) Covenants Subsequent to the Closing Date
 


The parties mutually agree that, following the Closing Date:


8.1           Registration and Listing. Within fifteen (15) days of the Closing
Date of this Agreement, Kaleidoscope shall deliver to SOS (i) executed
Subscription Agreements providing for the issuance of the KAC Shares; and (ii)
signed minutes of its directors approving this Agreement and issuance of the KAC
Shares.
 
                8.2   Corporate Action.  Kaleidoscope and KAC shall file the
required corporate governance documents with the State of Nevada and the State
of Kansas, if any, within thirty (30) days following the Closing Date.
 
                8.3   Delivery of Capital Financing.  If the parties fail to
raise the Minimum Capital Financing in the amount(s) and within the timelines as
set forth in, and in accordance with, Schedule 4.2, SOS shall have the right to
the return of the SOS IP to SOS’s possession, dominion and control; subject,
however, to providing Kaleidoscope with a world-wide license, in perpetuity, to
commercialize of the SOS IP (the “Separation License”), which license shall
provide that only SOS and Kaleidoscope and its affiliates with the exclusive
rights to commercialize the SOS IP.  The Separation License, in the event it
becomes necessary, shall be in provided in the form of a written agreement, into
which the parties shall enter in good faith in connection with, and exchange
for, the return of the SOS IP to SOS or its successor(s).
 
8.4           Effect of Failure of Capital Financing.  In the event that the
parties fail to obtain the Capital Financing and the either party or both
parties determine to terminate or unwind this Agreement and the transactions
underlying this Agreement, expecting the Separation License as contemplated in
Section 8.4, then, to the extent that SOS, its shareholders or its successors
obtained financial or pecuniary benefit from its this Agreement with
Kaleidoscope or KAC at the expense of Kaleidoscope or KAC (whether through
Capital Financing or the contribution to operating expenses), SOS or its
successors shall either (i) return such pecuniary gain in cash or (ii) in the
form of an eighteen (18) month 10% Promissory Note or (iii) provide Kaleidoscope
equity interests in the SOS or its successors (the “Equity Interests”) in
proportion to the amount of Capital Financing plus contrinution to operating
expenses not repaid, or some combination thereof, at SOS’s, its shareholders
and/or its successor’s discretion.  “Equity Interests” shall entitle
Kaleidoscope and KAC to pro rata participation in the profits, income, tax
benefits and ownership on an equal bases as compared with all other equity
owners of SOS, its shareholders or its successors or its successors, which shall
not be circumvented by preferences provided to other equity securities nor by
contracts entered into that are not in the ordinary nor customary course of
business.  To the extent that any liabilities were created in, or assumed by,
Kaleidoscope or KAC for the direct benefit of SOS, its shareholders or its
successors (“SOS Liabilities”), excepting ordinary expenses in connection with
the business relationship between the parties, SOS, its successors or assigns
shall assume all such SOS Liabilities.
 
8.5           First Right of Refusal of the Common Stock of KAC.  Following the
Closing, in the event that either (i) Kaleidoscope, its successors or
affiliates, on the one hand, or (ii) SOS, its successors or affiliates, on the
other hand, choose to sell or otherwise dispose of their respective shares of
common stock (or other equity interests of KAC), each other party to this
Agreement shall have the first right of refusal to purchase such shares or
equity (“Right of First Refusal”). This Right of First Refusal, however, shall
not apply to the transfer, sale or disposal of shares in connection with (i) a
financing of KAC (ii) a spin-off or spin-out of some or all of the shares of
KAC, or (iii) legal or creditor action against the parties or shareholders or by
governmental authority.


ARTICLE IX
(l) Miscellaneous
 


9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Nevada.   The parties agree and
acknowledge, however, that SOS is a Kansas corporation and, following the
Closing, shall continue to be governed by the laws of the State of Kansas for
all corporate matters and purposes, except those matters specific to the
application of this Agreement.


9.7           Arbitration.  Any controversy between the parties arising out of
or relating to any and all of the terms, provisions or conditions of this
Agreement shall be submitted to arbitration with the American Arbitration
Association.  On the written request of either party for arbitration of such a
claim pursuant to this paragraph, the parties shall both be deemed to have
waived the right to litigate the claim in any federal or state court.  To the
extent that any claim or controversy arising out of this Agreement cannot be
submitted to arbitration as set forth above, each party hereby agrees that any
suit, action or proceeding with respect to this Agreement, and any transactions
relating hereto, shall be brought in the State of Washington, County of King,
and each of the parties hereby irrevocably consents and submits to the
jurisdiction of such Court(s) for the purpose of any such suit, action or
proceeding.  Each of the parties hereby waives and agrees not to assert, by way
of motion, as a defense or otherwise, in any such suit, action or proceeding;
any claim that it (he) is not personally subject to the jurisdiction of the
above-named Court(s); and, to the extent permitted by applicable law, any claim
that such suit, action or proceeding is brought in an inconvenient forum or that
the venue of such suit, action or proceeding is improper or that this Agreement
or any replacements hereof or thereof may not be enforced in or by such
Court(s).  The Company shall pay any and all costs associated with arbitration.


9.8           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.9           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:








Kaleidoscope and or KAC Co.:


Tom Mackmann
c/o The Otto Law Group, PLLC
601 Union St., Suite 4500
Seattle, WA 98101
                                            Attn:  David Otto


SOS:


________________________


________________________


________________________


________________________






9.10           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.11           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.12           Finders. There are no finders in connection with this
transaction.


9.13           Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.14           Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.


9.15           Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.16           Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.
 
9.17           Termination, Amendment and Waiver.


(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing by:


(1)           By mutual written consent of SOS or Kaleidoscope and KAC;


(2)           By either SOS or Kaleidoscope and KAC;


 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the Closing shall not have been consummated within sixty (60) days following
mutual execution of this Agreement, unless otherwise extended by written
agreement between the parties;



(3)           By SOS, if Kaleidoscope or KAC breaches any of its representations
or warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement, without curing such
failure with ten (10) days written notice thereof from the other party (or
moving to cure such failure is the event of such failure cannot be feasibly
cured within such period); and


(4)           By Kaleidoscope and KAC, if SOS breaches any of its
representations or warranties hereof or fails to perform in any material respect
any of its covenants, agreements or obligations under this Agreement, without
curing such failure with ten (10) days written notice thereof from the other
party (or moving to cure such failure is the event of such failure cannot be
feasibly cured within such period).


(b)           Effect of Termination.  In the event of termination of this
Agreement by either Kaleidoscope and KAC or SOS, as provided herein, and subject
and conditioned upon the fulfillment of the parties obligations as set forth in
Section 8.4, this Agreement shall forthwith become void and have no effect,
without any liability or obligation on the part of SOS or Kaleidoscope and KAC,
and such termination shall not relieve any party hereto for any intentional
breach prior to such termination by a party hereto of any of its representations
or warranties or any of its covenants or agreements set forth in this Agreement.


(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of SOS or
Kaleidoscope and KAC, action by its respective Board of Directors or the duly
authorized designee of such Board of Directors.


In witness whereof, the parties have executed this Agreement concerning the
exchange of securities on the date indicated above.


KALEIDOSCOPE VENTURE CAPITAL, INC.
   







By:                                                      


KALEIDOSCOPE ACQUISITION CO.
   







By:                                                      
 
 




SEPARATION OIL SERVICES, INC.   






By:                                                      

















 
 

--------------------------------------------------------------------------------

 